99 N.Y.2d 567 (2003)
SUSAN L. GOLDEN et al., Respondents,
v.
WINJOHN TAXI CORP. et al., Appellants.
Court of Appeals of the State of New York.
Decided January 9, 2003.
Concur: Chief Judge KAYE and Judges SMITH, CIPARICK, WESLEY, ROSENBLATT and GRAFFEO. Taking no part: Judge READ.
Certification of question by the United States Court of Appeals for the Second Circuit, pursuant to section 500.17 of the Rules of the Court of Appeals (22 NYCRR 500.17), accepted and the issues presented are to be considered after briefing and argument.